Title: To Thomas Jefferson from John Laval, 11 May 1822
From: Laval, John
To: Jefferson, Thomas


Sir,
Philadelphia
May 11th 1822
The Schooner Lydia Davis sails to Morrow, She is the first Opportunity that has offered, for Richmond, Since the receipt of your letter of the 26th ulto. Agreeably to your direction, I delivered, yesterday, to the Capt (Richard Davis) one Small Bundle, to your address & to the Care of Col. Peyton, Containing the Books you ordered,—amounting, as per Bill in closed, to $26–60/100—as Some of the volumes are rather thin, I put them, on an average, at $1.40 instead of $1.50 I charged for Dio Cassius—you will observe that Plutarch is in 9 & not in 6 vols. the Error, in all probability, may be ascribed to my inadvertance in the Memorandum I sent youI have Pausanias 3 vols. (thick) Same Six Stereotyped$4.50  Polybius 4 dododo6.There was due to you sir your former  remittance $1–3/100, which reduce the Balance in my favor to $31–57/100.I am with the highest Consideration & respect Your most obt ServtJohn Laval